EXHIBIT 10..2.1



Execution Version




AMENDMENT TO CLASS A SHAREHOLDERS AGREEMENT




This  Amendment  to  Class  A Shareholders  Agreement  (this "Amendment")
entered into as of December 30, 2016, by and among Haverty Furniture Companies,
Inc., a Maryland corporation (the "Company") and the holders of Class A Common
Stock, par value $1.00 per share (the "Class A Stock"), of the Company set forth
on the signature page hereto (collectively, the "Shareholders," and
individually, a "Shareholder"; the Shareholders and the Company, together, the
"Parties") and amends that certain Class A Shareholders Agreement, dated as of
June 5, 2012, by and among the Parties (as amended, amended and restated,
supplemented or otherwise modified from time to time, the "Agreement'').
RECITALS:


WHEREAS, following the conversion of all of the shares of Class A Stock held by
The Estate of Frank S. McGaughey, III (successor to Frank S. McGaughey, III)
(the "Estate"), the Estate no longer holds any Class A Stock;
WHEREAS, following the conversion of all of the shares of Class A Stock held by
Ridge Partners, LP. (the "Partnership") the Partnership no longer holds any
Class A Stock;
WHEREAS, Richard N. McGaughey ("R. McGaughey") no longer holds Class A Stock;
and


WHEREAS, the Parties wish to amend the Agreement   to remove the Estate, the
Partnership and R. McGaughey (the "Removed Parties") as parties to the Agreement
and to update Annex I to the Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and the mutual benefits to be derived hereunder and
thereunder, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby affirm and agree to the following:


1.
Amendment. The Parties hereby amend the Agreement to remove the Removed Parties
as parties to the Agreement, and the Removed Parties shall have no further
rights or obligations with respect to the Agreement following the date of this
Amendment. Further, the Parties hereby amend and restate Annex I to the
Agreement in its entirety to read as set forth on Annex I attached to this
Amendment. Except as herein expressly amended, the Agreement shall remain in
full force and effect in accordance with its terms.



2.
Miscellaneous.

 
a.   Further Assurances. Each Party hereto agrees to perform any further acts
and to execute and deliver any further documents and instruments as may be
reasonably necessary or
desirable to implement and/or accomplish the provisions of this Amendment and
the transactions contemplated herein.
 
b.  Successors and Assigns.  This Amendment shall be binding upon and inure to 
the benefit of the Parties and their respective successors and assigns. This
Amendment is solely for the benefit of the Parties, and no other person or
entity is entitled to rely upon or benefit from this Amendment or any term
hereof.


--------------------------------------------------------------------------------

c.  Governing   Law.   This   Amendment   shall   be   governed   by   and  
construed in accordance with the laws of the State of Maryland (without giving
effect to its conflicts of law principles).
 
d.   Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be deemed an original Amendment, but all of which, taken
together, shall constitute one and the same Amendment. A signed copy of this
Amendment delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Amendment.
 


[Signature Page Follows]

--------------------------------------------------------------------------------

COMPANY


HAVERTY FURNITURE COMPANIES, INC.
       
By:
/s/ Jenny H. Parker
 
Name:
Jenny H. Parker
 
Title:
Senior Vice President, Finance, Secretary and Treasurer
 



SHAREHOLDERS


H5, L.P.
       
By:
/s/ Rawson Haverty, Jr.
 
Name:
Rawson Haverty, Jr.
 
Its:
General Partner
 



 
VILLA CLARE PARTNERS, L.P.
       
By:
/s/ Clarence H. Smith
 
Name:
Clarence H. Smith
 
Its:
Managing Partner
 



 
RIDGE PARTNERS, L.P.
       
By:
/s/ Michael J. McGaughey
 
Name:
Michael J. McGaughey
 
Its:
General Partner
 



 
RAWSON HAVERTY, JR.
       
By:
/s/ Rawson Haverty, Jr.
 
Name:
Rawson Haverty, Jr.
 



 
CLARENCE H. SMITH
       
By:
/s/ Clarence H. Smith
 
Name:
Clarence H. Smith
 



 
THE ESTATE OF FRANK S. MCGAUGHEY, III
       
By:
/s/ Carolyn McGaughey
 
Name:
Carolyn McGaughey
 
Title:
Executrix
 








--------------------------------------------------------------------------------









ANNEX I




Holders of Class A Stock - Shareholders




Name
 
Shares of Class A Stock
         
H5, L.P.
 
479,323
         
Villa Clare Partners, L.P.
 
603,497
         
Ridge Partners L.P.
 
0
         
Rawson Haverty, Jr.
 
82,331
         
Clarence H. Smith
 
87,036
         
Frank S. McGaughey, III
 
0
         
Richard McGaughey
 
0
 




